Citation Nr: 1523636	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.     

In August 2008, the Board upheld the denial of the claims of service connection for left foot and knee disabilities.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in November 2009 setting aside the Board's August 2008 decision and remanding the case to the Board.  The Board remanded the matter to the RO in July 2010 for further development consistent with the Court's Memorandum Decision.

In October 2013 and October 2014, the Board remanded the matter to the RO via the Appeals Management Center (AMC) for additional development.  Specifically, the October 2013 and October 2014 remands instructed the RO to contact the Veteran and his representative to schedule the Veteran for a Board hearing.  The record indicates that the RO put the Veteran on a docket for a July 15, 2014 Board hearing; however, several statements from the Veteran indicated that he was incarcerated.  See April 1, 2014 Letter; May 20, 2014 Letter.

Additionally, the October 2014 remand specifically instructed the RO to contact the Veteran and his representative to clarify whether the Veteran remained incarcerated and if so, his anticipated release date.  Thereafter, based on the Veteran's response as to his incarceration status, and according to VAs procedures to accommodate incarcerated claimants who request a hearing, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing.  Thereafter, an April 8, 2015 e-mail from A.M., of the Texas Department of Criminal Justice (TDCJ) informed the RO that "the Texas Department of Criminal Justice is not able to transport [the Veteran] to VA hearings" however, "[a]rrangements could be made for a VA representative to meet with [the Veteran] on his assigned TDCJ unit . . . ."  Despite this correspondence, the record shows that the RO subsequently put the Veteran on a docket for an April 9, 2015 and April 21, 2015 Board hearing at the Houston RO.  VA regulations provide for exceptions in extenuating circumstances that prevent a claimant from attending a Board hearing, such as incarceration.  Accordingly, to the extent that there has not been substantial compliance with the October 2014 remand directives, a remand is once again necessary (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Veteran was scheduled for a Board hearing at the Houston RO in April 2015.  Nonetheless, on April 1, 2015 and April 13, 2015, prior to his scheduled hearing, the RO received correspondence from the Veteran, which informed the RO that he was incarcerated.  See April 13, 2015 Letter located in VBMS.  The RO also received notification from the TDCJ of the inability to transport the Veteran to a VA hearing.  See April 2015 Statement; April 2015 E-mail from A.M.  Obviously, the Veteran's incarceration was prohibitive of the Veteran attending his Board hearing at the RO.  

The Veteran has submitted several statements expressing his desire to have a Board hearing to offer testimony in support of his appeal despite his incarceration.  The Board emphasizes that this correspondence was received in advance of the Veteran's hearing date.

Pursuant to 38 C.F.R. § 3.103(c)(1) (2014), VA has procedures to accommodate incarcerated claimants who request a hearing (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, Ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring  witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board."  38 C.F.R. § 20.700(e).

In light of the Veteran's correspondence expressing his desire to have a Board hearing despite his incarceration, the Board finds that a remand is necessary to determine whether the Veteran's hearing request can be facilitated.  While VA does not have authority under 38 U.S.C.A. § 5711 (West 2014) to require a correctional institution to release a Veteran so that VA can provide him the necessary hearing at the closest RO, the RO should inquire as to whether the correctional institution has the facilities or equipment to support an electronic videoconference hearing.  Thus, VA is required to provide the Veteran with the opportunity for a hearing.  In addition, the Board notes that, when a Veteran is incarcerated, a claimant's representative will be permitted to present evidence and call witnesses on behalf of the claimant. M21-1 MR, pt. I, ch.4, sec. 1(i)-(j) (2014).  

In that regard, there is also some confusion in the record as to representation.  In August 2013, the Veteran was notified that National Veterans Legal Services Program (NVLSP) revoked their power of attorney in his appeal and asked him to elect a new representative.  Also in August 2013, the Veteran submitted VA Form 21-22a, Appointment of Individual as Claimant's Representative, containing the name of L.B.P. 

The Veteran clearly desires representation in the current appeal.  Specifically, in a July 2013 letter the Veteran indicated "representation is crucial."  In an April 2014 letter the Veteran stated that he desires representation because "[he does] not have the ability to represent [himself ]." 

In correspondence dated on April 9, 2014, the VA notified the Veteran that on January 16, 2014, they received an incomplete VA Form 21-22a for the appointment of D.R.  As such, representation remained with the National Association for Black Veterans.

In a letter received on May 20, 2014, the Veteran advised that he was unaware that he was represented by the National Association for Black Veterans.  He expressed his desire to continue such representation and requested their contact information.  Notably, the evidence of record includes a letter from the Veteran received on April 1, 2014, that is addressed to the attention of the National Association for Black Veterans.  In this letter, the Veteran requested assistance with his appeal.  Accordingly, on remand, the AOJ must ensure a copy of this letter is provided to the Veteran's representative.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Texas Department of Criminal Justice and verify if accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  See, e.g., Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, ch. 4, sec. 1(i) (2014).  

2.  If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette.)  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether his appointed representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.  Additionally, a copy of the April 1, 2014 letter addressed to the attention of the National Association for Black Veterans must be provided to the Veteran's representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




